Citation Nr: 1208551	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  09-41 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for back pain with numbness and tailbone pain (claimed as residuals of tailbone fracture) and, if so, entitlement to service connection for such disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1957 to February 1963, from October 1968 to January 1970, and from May 1970 to June 1986.  He served in the U.S. Air Force, the U.S. Navy, and the U.S. Army, as well as in the Reserves, and his awards and decorations include a combat action ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  That decision denied the Veteran's application to reopen the previously denied claims for back pain with numbness and tailbone pain, as well as hearing loss and tinnitus.  The Veteran perfected an appeal to the Board as to each of these determinations.  However, in a March 2011 Decision Review Officer (DRO) decision, service connection was granted for hearing loss and tinnitus.  As this constitutes a full grant of those benefits sought on appeal, these two issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing at the RO in May 2011.  A transcript of the hearing is associated with the claims file.  At that time, the Veteran also submitted written evidence in support of his claim, along with a waiver of review of such evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. §§ 20.800, 20.1304(c) (2011).  However, as the Board finds that the claim must be reopened, and the merits must be remanded to the AOJ for further development and adjudication, the AOJ will have the opportunity to review such evidence upon remand.

The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  Any further development or adjudication of this matter should take into account this paperless claims file.

As discussed below, the Board finds that new and material evidence has been received sufficient to reopen the previously denied service connection claim for back pain with numbness and tailbone pain.  However, the issue of whether service connection is warranted for such condition, or the merits of the claim, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service connection claim for back pain with numbness and tailbone pain was last finally denied in a March 2006 rating decision, he was notified of such denial and his appellate rights, and he did not file a timely appeal.

2.  Evidence received since the last final denial is neither cumulative nor redundant of the evidence of record at that time and, when presumed credible, raises a reasonable possibility of substantiating the service connection claim.


CONCLUSIONS OF LAW

1.  Service connection for back pain with numbness and tailbone pain (claimed as residuals of tailbone injury) was last finally denied in March 2006.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005 & 2011).

2.  New and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  However, as the Board's decision herein to reopen the previously denied claim for back pain with numbness and tailbone pain is completely favorable, no further action is required to comply with such provisions.

The Veteran's service connection claim for back pain was initially denied in a July 2002 rating decision.  He disputed this determination, and a statement of the case (SOC) was issued in July 2003.  The Veteran submitted a substantive appeal (VA Form 9) in October 2003, which was received in November 2003, in an attempt to perfect an appeal to the Board.  However, the AOJ notified the Veteran in a November 2003 that this appeal was not timely, as it was not received within 60 days after the SOC, or within one year from the initial denial.  See 38 C.F.R. § 20.302 (2011).  The Veteran did not appeal from this determination.  As the Veteran was notified of these denials and his appellate rights, and he did not further appeal, the July 2002 rating decision became final.  38 U.S.C.A. § 7105(c) (West 1991 & 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001 & 2011).

The Veteran sought to reopen the previously denied claim in November 2003 (claiming a low back condition with numbness), March 2005 (claiming residuals of a tailbone injury), and October 2005 (claiming residuals of a tailbone injury with low back pain and degenerative changes of the thoracolumbar spine).  These applications were denied in rating decisions dated in August 2004, August 2005, and March 2006, respectively.  On each occasion, the Veteran was notified of the denial and his appellate rights, and he did not appeal.  Therefore, each of these rating decisions became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003, 2004, 2005, & 2011).

The Veteran again sought to reopen the previously denied claim for residuals of a tailbone injury in March 2009, leading to the current appeal.  A threshold consideration in any case concerning a previously denied claim is whether new and material evidence has been received.  38 U.S.C.A. § 5108; Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of determining whether new and material evidence has been received, all evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, the last final denial of the Veteran's claim was based on a determination that the evidence did not establish an in-service injury or that the current disability was incurred or aggravated as a result of service.  The Veteran has provided additional information as to the circumstances of his initial injury during combat service, continuous reports of pain and treatment since discharge from service, and what his providers have told him about the nature and etiology of his condition.  The Veteran is competent to testify as to these matters.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Further, this evidence relates to an unestablished fact necessary to substantiate the Veteran's claim, namely, whether there was an in-service injury and whether a current disability was incurred or aggravated by service.  When presumed credible, these statements raise a reasonable probability of substantiating the Veteran's claim.  As such, the evidence is new and material, and the service connection claim for back pain with numbness and tailbone (claimed as residuals of a tailbone injury) must be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Shade, 24 Vet. App. at 117.


ORDER

New and material evidence having been received, the previously denied service connection claim for back pain with numbness and tailbone (claimed as residuals of a tailbone injury) is reopened.


REMAND

Further development is necessary for a fair adjudication of the merits of the Veteran's claim.  He reports that he injured his tailbone and back by jumping into a ditch from approximately 7 feet high and landing on his tailbone while trying to avoid being fired upon while serving with the Navy in Vietnam.  See, e.g., May 2011 hearing transcript.  Although there is no documentation of such injury in the available service treatment records, service personnel records confirm that the Veteran served on active duty with the Navy in Vietnam from March 1969 to March 1970, and that he received a combat action ribbon for an episode in August 1969.  This establishes that the Veteran engaged in combat with the enemy at such time.

The Veteran is competent to testify the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Further, if evidence of record establishes that a veteran engaged in combat with the enemy, it will be presumed that the claimed in-service event or injury occurred as he or she reported if such event or injury is consistent with the circumstances, conditions, or hardships of such service, even though there is no official record of such incident, unless there is clear and convincing evidence to the contrary.  See 38 U.S.C.A. § 1154(b) (West 2002);  38 C.F.R. § 3.304(d) (2011).  The Board finds that the Veteran's claimed injury is consistent with the hardships and circumstances of his verified combat service.  As such, his testimony is sufficient to establish the initial in-service injury for his claimed condition.  Id.  

However, 38 U.S.C.A. § 1154(b) only provides a presumption that the claimed in-service event occurred as the Veteran reported.  To be entitled to service connection, the competent and credible evidence must still demonstrate both a current disability and a nexus between such disability and the in-service incident or injury.  Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007).  Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.  

Concerning a current disability, there is medical evidence of record of current degenerative changes of the lumbar spine and remote fractured coccyx (tailbone).  See, e.g., October 2003 record from Dr. P, May 2005 private MRI of the lumbar spine.  The Veteran states that he had continuous back pain with numbness and tailbone pain after his combat injury during service in 1969, which has progressed over time.  See, e.g., May 2011 hearing transcript.  The Veteran's wife has reported that he has complained of pain in the low back and tailbone area that has been present since this in-service injury, that she has observed him in pain, and that he has sought out treatment on many occasions since they met in 1988.  See, e.g., statement received in May 2011.  

The Veteran is competent as a lay person to testify to observable symptoms such as pain and subjective numbness of the low back and tailbone area, as well as receiving treatment for such symptoms during and after service.  His wife is also competent to report observing the Veteran in pain.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Jandreau, 492 F.3d at 1376-77.  Additionally, the Board notes that the currently available service and post-service records reflect several instances of treatment for acute or chronic back pain, as well as left leg numbness, including in the 1990's.  However, the Veteran and his wife are not competent to testify as to the exact diagnosis or etiology of such symptoms, to include whether or not they are related to the reported in-service injury.  Rather, these questions require questions require specialized knowledge, training, or experience due to the complex nature of the involved bodily systems.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Barr, 21 Vet. App. at 308.  The Board notes that there are positive opinions from two private providers as to a link between the Veteran's claimed condition and service.  See letters from Dr. P and Dr. C.  However, these opinions are not specific enough as to the diagnosis or current disability, and they do not have complete rationale or appear to reflect consideration of the Veteran's service treatment records.  As such, they are insufficient to establish service connection.  

The Veteran has not yet been afforded a VA examination to determine the nature and etiology of his claimed back pain with numbness and tailbone pain.  There is evidence of an injury during service (which is conceded under the combat presumption), subsequent treatment at various points both during and after service for back pain and the coccyx, and a current disability of the low back and tailbone.  Further, the Veteran and his wife have both testified that he has had continuous low back and tailbone symptoms, including pain, since service.  As such, there is an indication that the current disability may be related to service, but the currently available medical evidence is insufficient to establish a nexus to service.  Therefore, the Veteran must be afforded a VA examination for such purpose.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Upon remand, the Veteran should be scheduled for a VA examination to clarify any current diagnosis of the low back or tailbone to account for the reported pain and numbness, as well as an opinion as to the etiology of any such conditions.  All lay and medical evidence of record should be considered, to include the prior opinions from the Veteran's private providers.  

Additionally, the Veteran should be afforded another opportunity to identify any outstanding treatment records since his separation from service in May 1986, and to provide authorization for VA to obtain any non-VA records.  Although the Veteran testified in May 2011 that he has submitted all records that he has, he submitted a summary of treatment at that time that appears to include some records that have not yet been obtained.  Additionally, the Veteran identified treatment at a VA facility in Nashville at some point from 2000 to 2005, and at a VA facility in Albany shortly after service in 1986.  The claims file includes an October 1986 VA examination report, but it is unclear if the Veteran had additional treatment at that time.  In particular, the Veteran states that he reported problems with his back and tailbone at that time, but there is no indication of such complaints in the report.  Further, while there is an April 2009 confirmation of no VA treatment records from Nashville dated since 2005, it does not appear that efforts were made to obtain any records from such facility prior to 2005.  Appropriate attempts should be made to obtain the identified VA treatment records, and any non-VA records for which sufficient authorization is received, upon remand.  Any records received must be associated with the claims file prior to the VA examination.  The Veteran should be notified and allowed an opportunity to provide any records that cannot be obtained.

Development and adjudication upon remand should reflect consideration of the competency and sufficiency of certain lay evidence.  As noted above, the Veteran is competent to testify the occurrence of the in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Further, the Veteran is competent to testify as to the timing of the observable symptoms of his claimed disabilities, as well as to receipt of medical treatment.  Layno, 6 Vet. App. at 469-71; Jandreau, 492 F.3d at 1376-77.  Agency fact finders, retain the discretion to make credibility determinations and weigh the lay and medical evidence submitted.  However, competent lay evidence may be rejected only if it is deemed not credible.  Further, lay evidence cannot be deemed not credible solely due to the absence of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); McLendon, 20 Vet. App. at 84.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Allow the Veteran another opportunity to identify any outstanding treatment records since separation from service for any low back or tailbone symptoms; and to complete an authorization (VA Form 21-4142) for each non-VA provider.  After obtaining any necessary authorizations, request copies of any identified, outstanding treatment records.  In particular, request(s) should be made for any VA treatment records from Albany, New York dated from June 1986 through December 1986, and from Nashville, Tennessee dated from January 2000 through December 2005.  All requests and all responses, including negative responses, must be documented in the claims file.  Requests for records from Federal agencies, including VA, must continue until a determination is made that such records do not exist or any further efforts to obtain them would be futile.  Any such determination must be documented in the claims file.  If any records cannot be obtained after appropriate efforts, the Veteran should be notified of the missing records, as well as the efforts taken and any further efforts that will be made by VA to obtain such evidence.  He should also be allowed an appropriate time to provide any such records.

2.  After completing the above-described development, the Veteran should be scheduled for a VA examination concerning his claimed back pain with numbness and tailbone pain.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner should respond to the following:

(a)  Identify any currently diagnosed disability of the low back or tailbone, including any associated pain or numbness.  

(b)  Is it at least as likely as not (probability of 50 percent or more) that any currently diagnosed disability of the low back or tailbone was incurred in or aggravated by the Veteran's active duty service?  If arthritis is diagnosed, did it manifest to a compensable degree within one year after separation from service, or by June 1987?  In responding to this question, please note that the reported combat injury during service in 1969 is conceded.

(c)  For each of the above questions, a complete rationale must be provided for any opinion offered.  All lay and medical evidence of record should be considered, to include the private opinions from Dr. P and Dr. C.  If any requested opinion cannot be offered without resorting to speculation, the examiner should so state, and explain why a non-speculative opinion cannot be offered.  

3.  After completing any further development as may be indicated by any response received upon remand, adjudicate the merits of the service connection claim based on all lay and medical evidence of record.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2011), failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


